            IN THE UNITED STATES DISTRICT COURT FOR THE
                   SOUTHERN DISTRICT OF ALABAMA
                         SOUTHERN DIVISION

UNITED STATES OF AMERICA                 :

vs.                                      : CRIMINAL NO.: 20-00018-KD

TADD SCOTT MITCHELL                      :


                       ACCEPTANCE OF GUILTY PLEA
                       AND ADJUDICATION OF GUILT


      Pursuant to the Report and Recommendation of the United States

Magistrate Judge (Doc. 21) and without any objection having been filed by the

parties, Defendant Tadd Scott Mitchell’s plea of guilty to Count Two of the

Indictment is now accepted and Defendant is adjudged guilty of such offense.

      The sentencing hearing has been scheduled for June 11, 2020, at 2:30

p.m. Courtroom 4B of the United States Courthouse, 155 St. Joseph St., Mobile

Alabama, 36602.

      The United States Marshal is directed to produce the Defendant for this

hearing.

      DONE and ORDERED this the 2nd day of April 2020.


                                  s/ Kristi K. DuBose
                                  KRISTI K. DuBOSE
                                  CHIEF UNITED STATES DISTRICT JUDGE
